EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s Amendment was authorized by Applicant’s representative, Jihwang Yeo, on January 30, 2022 via a telephonic interview. 

The application has been amended as follows:

		Claim 1 (currently amended)   A control device for an on-board device to be installed in a vehicle, the on-board device including an actuator and supplied with power by a first power source and a second power source, 
		the control device comprising: 
				a housing having an electronic device housing space; 
				a connector portion provided to the housing and having a first positive terminal, a first negative terminal, a second positive terminal, and a second negative terminal,
								wherein the first positive terminal is 
								wherein the first negative terminal is 
								wherein the second positive terminal is 
								wherein the second negative terminal is 
			a ground portion formed of an electrically conductive material and housed in the electronic device housing space; 
			a first sensor provided between the ground portion and the first negative terminal and configured to measure current or voltage between the ground portion and the first negative terminal; 
			a second sensor provided between the ground portion and the second negative terminal and configured to measure current or voltage between the ground portion and the second negative terminal; -2- 
4892-0070-7857.1Atty. Dkt. No. 024536-0295			a first driver circuit housed in the electronic device housing space and connected between the ground portion and the positive electrode of the first power source,
									wherein the first driver circuit is supplied with power from the first power source, and includes a first inverter configured to drive and control the actuator; 
			a second driver circuit housed in the electronic device housing space and connected between the ground portion and the positive electrode of the second power source, 
						wherein the second driver circuit is supplied with power from the second power source, and includes a second inverter configured to drive and control the actuator; and
			 a processor housed in the electronic device housing space and including a first microprocessor and a second microprocessor, 
				wherein the processor is configured to detect a fault of the control device based on an output signal from the first sensor or an output signal from the second sensor,
				wherein the first microprocessor is connected between the ground portion and the positive electrode of the first power source and supplied with power from the first power source, and is configured to output a first command signal for controlling the first inverter, and 
				wherein the second microprocessor is connected between the ground portion and the positive electrode of the second power source and supplied with power from the second power source, and is configured to output a second command signal for controlling the second inverter, and 
				when the processor determines that a fault has occurred in the control device based on the output signal from the first sensor or the second sensor, the first microprocessor maintains output of the first command signal and the second microprocessor maintains output of the second command signal, and the processor corrects the first command signal or the second command signal so as to place a limit on a value of current flowing through the actuator.
		 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664